PER CURIAM.
This appeal grows out of a proceeding in Blue Earth County District Court seeking recovery upon an amended final decree of the Blue Earth County Probate Court. The district court’s memorandum order was issued August 29, 1977. Appellant’s notice of appeal states that the order is “from the Memorandum Order herein dated August 29, 1977.” It is well settled in this jurisdiction that an order for judgment is a nonappealable order. Cucchiarella v. Kolodzieg, 283 Minn. 515, 166 N.W.2d 100 (1969), and cases cited therein. Because this appeal is taken from a nonap-*47pealable order, it must accordingly be dismissed.1
Appeal dismissed.
SHERAN, C. J., and OTIS, J., took no part in the consideration or decision of this case.

. We do not choose, under the circumstances of this case, to grant discretionary review pursuant to Rule 105, Rules of Civil Appellate Procedure.